DETAILED ACTION
Patent Lawyer or Agent Recommended
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), the initial review of the application revealed many issues that may be addressed by a skilled patent lawyer or agent. Applicant is highly advised to secure the services of a registered patent lawyer or agent to prosecute the application to increase the chances of successfully obtaining a patent. Furthermore, the value of a patent is largely dependent upon skilled preparation and prosecution. 
The Office cannot aid in selecting a lawyer or agent.
A listing of registered patent lawyers and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent lawyers and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Pro Se Resources
If Applicant still chooses to continue prosecution without the aid of a patent lawyer or agent, a sample format for revised amendment practice is attached for reference when drafting a response.
Applicant may receive patent assistance from the USPTO’s Inventor’s Assistance Center (IAC). The IAC provides patent assistance and information to the public. The IAC is staffed by former supervisory patent examiners and primary examiners who are available to answer questions and to help you make filing a patent application simple and efficient. They may be contacted at 800-PTO-9199 (800-786-9199) or 571-272-1000 and their website is at: https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac.
Applicants may also receive patent assistance from the Office of Innovation Development (OID). OID oversees the Pro Se Assistance Program for applicants filing without the help of a patent lawyer. OID hosts a monthly Inventor Info Chat webinar series providing information to assist in filing, understanding the patent prosecution process, and services provided for applicants. OID may be contacted at 866-767-3848 and innovationdevelopment@uspto.gov. Their website is at https://www.uspto.gov/about-us/organizational-offices/office-commissioner-patents/office-deputy-commissioner-patent-administration/office-innovation-development.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
For clarity, the Office sets forth its interpretation of the claim list here to assist Applicant in seeing the proper formatting of claims.
1.  A device for electrolytic decomposition of sea water or brackish water into compressed hydrogen and oxygen gases, consisting of:  
means for maintaining high pressure during electrolysis by using the natural pressure of the gas produced during electrolysis, maintaining separation of the gases produced at the two electrodes, and extracting the produced gases at the said operating pressure;  
means for in combination, i) filling up water, waste water or brackish water in a manner that separates organic wastes into the hydrogen carrying path, and ii) for detecting current water level and for operating on the existing level to start filling up and to stop filling at appropriate levels;
means for minimizing the chlorine production by application of catalytic, thermo-catalytic, or in particular by selectively draining out liquid chlorine which liquefies as a result of the high operating pressure of electrolysis resulting in an increasingly alkaline electrolytic mixture, which in turn suppresses the production of chlorine, finally resulting in the increasing production of oxygen in preference to chlorine at the anode;  
an electrolytic cell operating at a considerable depth under water at a high static pressure which consumes electrical energy in order to produce hydrogen at the said high pressure by electrolysis of sea water;  
means in combination for generating the buoyancy required for supporting the weight of an assembly of solar cells as well as additional components of the said device so that it floats on water, for transmitting electrical energy generated by the said assembly of solar cells to other components on the device, and for attaching the said assembly of solar cells as well as additional components on the said device;  
means in combination for suspending the said electrolytic cell, for storing the produced compressed hydrogen, and for transferring produced compressed hydrogen back to the said storage; and  
means for electrolytic and thermo-catalytic conversion of combinations of waste, water, waste-water, and brackish water into compressed mixture of hydrocarbons and hydrogen in addition to oxygen, filling up water, waste water or brackish water in a manner that separates solid wastes into the hydrogen carrying path, and reacting organic compounds with the produced hydrogen gas under the influence of photo-catalysis, thermo-catalysis, or physical catalysts, using which the said device consumes electrical energy to convert brackish water, waste water, or sea water into compressed fuel worthy hydrogen gas and hydrocarbons at a high pressure.  
2.  A device for collecting solar energy which uses naturally occurring ocean currents for gathering the solar energy falling over a large geographical area and transporting it to a storage location, with the ability to apply energy efficient navigation in order to stay floating close to a desired trajectory on the ocean currents, with the said device comprising:  
means for determining the geographical co-ordinates, for determining the physical and meteorological conditions in the neighborhood of the said device, for transmitting these observations to a central control center, and for receiving the navigational instructions from the control center to the said device instructing to take actions in order to correct its location allowing it to revert to its said desired trajectory;  
a plurality of components submerged at a sufficient depth so as to gain traction from the ocean current, with means for varying the ocean current drag on a submerged payload as per the said instructions; a plurality of components floating on the surface, with means for varying the surface wind drag as per the said instructions; whereby swarms of the said device use the deep ocean currents and surface winds to gather solar energy from over a large area.  
3.  A method for producing compressed hydrogen, hydrocarbon gases, and oxygen from waste, waste water, sea water, and their mixtures, comprising: 
a. collecting solar energy with floating solar cells; 
b. transmitting the collected energy as a current through connecting wires to a submerged electrolytic cell mounted on a suspension cable; 
c. conducting electrolysis of sea water at a considerable depth underwater in order to produce hydrogen and oxygen at high pressure; 
d. collecting the produced gases at a high pressure in suitable storage tanks for further use;
4. A method comprising 
a. hydraulically pressing the waste water mixture is into a pressure sealed electrolytic cell so that the waste particles are collected in a manner so that they are exposed only to the hydrogen gas produced at the cathode; 
b. applying electrical current to break down the water into hydrogen and oxygen gases resulting in increasing pressure within the sealed electrolytic cell;
c. operating at high static pressure so that the anodic chlorine produced during the electrolysis is in the liquid phase, which in turn being heavier than water sinks to bottom and is collected separately;
d. continuous removal of chlorine increases the alkalinity of the electrolytic solution, which suppresses the chlorine production, 
e. releasing the said high pressure within the gases produced by the electrolytic cell using a relief valves which harvest the produced gases at fixed pressure; 
f. optionally heating the said collected waste material with the hydrogen produced by the electrolytic reaction in order to generate hydrocarbons; and
g. optionally exposing the said collected waste material to ultra-violet containing radiation in the presence of the hydrogen produced by the electrolytic reaction, 
whereby the waste, waste water, sea water are converted into fuels at high pressure suitable for industrial use without requiring additional energy input for mechanical compression and the waste is reduced to inorganic matter making it easy to recycle or dispose.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Several claim limitations are not recited or described in the specification.  Applicant should amend the specification to recite the following claim limitations: 
means for maintaining high pressure during electrolysis by using the natural pressure of the gas produced during electrolysis, maintaining separation of the gases produced at the two electrodes, and extracting the produced gases at the said operating pressure;  
means for in combination, i) filling up water, waste water or brackish water in a manner that separates organic wastes into the hydrogen carrying path, and ii) for detecting current water level and for operating on the existing level to start filling up and to stop filling at appropriate levels; 
means for minimizing the chlorine production by application of catalytic, thermo-catalytic, or in particular by selectively draining out liquid chlorine which liquefies as a result of the high operating pressure of electrolysis resulting in an increasingly alkaline electrolytic mixture, which in turn suppresses the production of chlorine, finally resulting in the increasing production of oxygen in preference to chlorine at the anode; 
means in combination for generating the buoyancy required for supporting the weight of an assembly of solar cells as well as additional components of the said device so that it floats on water, for transmitting electrical energy generated by the said assembly of solar cells to other components on the device, and for attaching the said assembly of solar cells as well as additional components on the said device; 
means in combination for suspending the said electrolytic cell, for storing the produced compressed hydrogen, and for transferring produced compressed hydrogen back to the said storage; 
means for electrolytic and thermo-catalytic conversion of combinations of waste, water, waste-water, and brackish water into compressed mixture of hydrocarbons and hydrogen in addition to oxygen, filling up water, waste water or brackish water in a manner that separates solid wastes into the hydrogen carrying path, and reacting organic compounds with the produced hydrogen gas under the influence of photo-catalysis, thermo-catalysis, or physical catalysts, using which the said device consumes electrical energy to convert brackish water, waste water, or sea water into compressed fuel worthy hydrogen gas and hydrocarbons at a high pressure;
means for determining the geographical co-ordinates, for determining the physical and meteorological conditions in the neighborhood of the said device, for transmitting these observations to a central control center, and for receiving the navigational instructions from the control center to the said device instructing to take actions in order to correct its location allowing it to revert to its said desired trajectory;  
collecting the produced gases at a high pressure in suitable storage tanks for further use;
hydraulically pressing the waste water mixture is into a pressure sealed electrolytic cell so that the waste particles are collected in a manner so that they are exposed only to the hydrogen gas produced at the cathode; 
applying electrical current to break down the water into hydrogen and oxygen gases resulting in increasing pressure within the sealed electrolytic cell;
operating at high static pressure so that the anodic chlorine produced during the electrolysis is in the liquid phase, which in turn being heavier than water sinks to bottom and is collected separately;
continuous removal of chlorine increases the alkalinity of the electrolytic solution, which suppresses the chlorine production.  
Since the claims form a part of the original specification, adding the cited portions into the specification would not constitute new matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application, the specification fails to provide adequate correspondence between disclosed structure and the claimed “means for” limitations, such that claims 1 and 2 fail the written description requirement of 35 U.S.C. 112(a).  See MPEP 2181.II.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 1, the recitation of “means for minimizing the chlorine production by application of catalytic, thermo-catalytic, or in particular by selectively draining out liquid chlorine which liquefies as a result of the high operating pressure of electrolysis resulting in an increasingly alkaline electrolytic mixture, which in turn suppresses the production of chlorine, finally resulting in the increasing production of oxygen in preference to chlorine at the anode”, while being enabled for the embodiment where the chlorine is liquified as a result of the high operating pressure, the embodiments of “catalytic” or “thermo-catalytic” are not discussed in the specification.  Thus, Applicant has failed to enable one of ordinary skill in the art to use the invention as claimed through lack of a supporting disclosure giving further detail of the catalytic or thermo-catalytic means for minimizing chlorine production.  
With respect to claim 4, the recitation of “hydraulically pressing the waste water mixture into a pressure seal electrolytic cell so that the waste particles are collected in a manner so that they are exposed only to the hydrogen gas produced at the cathode” while being enabled for pressing the waste water mixture into a sealed electrolytic cell, it is unclear how the waste particles are collected in a manner so that they are exposed only to the hydrogen gas produced at the cathode.  Thus, Applicant has failed to enable one of ordinary skill in the art to use the invention as claimed through lack of a supporting disclosure giving further detail of the how to prevent contact of the waste particles with the oxygen gas or water present in the electrolytic cell.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular” (line 12) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “high pressure” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if “high pressure” is meant to mean any pressure above regular atmospheric pressure or pressures above a certain minimum threshold (e.g. 10 atmospheres or 100 atmospheres).
The term “considerable depth” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “considerable depth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification if the scope of  “considerable depth” is meant to mean a depth of tens of meters or hundreds of meters.
The term “large geographical area” in claim 2 is a relative term which renders the claim indefinite. The term “large geographical area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification if the scope of  “large geographical area” is meant to mean a region on the scale of a few acres or hundreds or thousands of acres.
The term “in the neighborhood of the said device” in claim 2 is a relative term which renders the claim indefinite. The term “making it easy to recycle or dispose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification the scope how easy the recycling or disposal of waste becomes after the treatment of  the waste.
The term “making it easy to recycle or dispose” in claim 4 is a relative term which renders the claim indefinite. The term “making it easy to recycle or dispose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification the scope how easy the recycling or disposal of waste becomes after the treatment of  the waste.
Claim 1 recites the limitation "the two electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the said operating pressure " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the hydrogen carrying path” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the existing level” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the anode” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “said storage anode” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the geographical co-ordinates” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “these observations” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the navigational instructions” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the waste water mixture” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the anodic chlorine” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “said collected waste material” in lines 15 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112(a) and (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected for reciting “means for” limitations in an attempt to invoke 35 U.S.C. 112(f) while also failing to adequate disclose the relevant structure for performing the function.  See MPEP 2181.II.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Imberteche (FR 2286891, referencing both the original document as well as the machine translation thereof) in view of Bunn, Jr et al (US 4,002,552), Kubo (WO 2006/077999, referencing both the original document as well as the machine translation thereof), and Doty (US 2010/0280135).
Imberteche teaches (see fig. 1, lines 73-83 of machine translation) a device for electrolytic decomposition of sea water into compressed hydrogen and oxygen gases having means for maintaining high pressure (locating the electrolysis cell at depth), means for maintaining separation of the gases produced at the two electrodes (bells 6 and 7 maintain separation of the hydrogen and oxygen), and means for extracting the produced gases (gas storage bells 12 and 13), means for minimizing the chlorine production (by operating at depth, any chlorine produced will liquefy, while the open bottom permitted draining of the liquid chlorine away from the electrodes), an electrolytic cell (3) operating deep under water at a high static pressure that consumed electrical energy to produce hydrogen at the high static pressure, means for supporting/suspending the electrolytic cell (frame 1) and also for supporting/suspending the gas storage containers and for transferring the compressed hydrogen to a surface location.  The device of Imberteche consumed electrical energy to convert sea water into compressed hydrogen gas at a high pressure.  
Imberteche fail to teach (1) means for filling water into the electrolytic cell and for detecting the current water level and for starting filling and stopping filling at appropriate levels,  (2) means for generating buoyancy for supporting an assembly of solar cells and including means for transmitting electrical energy from the assembly of solar cells to other components (e.g. the electrolytic cell), or (3) means for conversion of the hydrogen into a mixture of hydrocarbons by reacting the hydrogen gas with organic compounds from waste.  
Regarding (1), Bunn, Jr et al teach that it was known in the field of conducting high pressure water electrolysis for generation of hydrogen to include means for determining the water level within the electrolytic cell and to start adding water when the water level reached a minimum value and to stop adding water when the water level reached a maximum value.  This structure was done to permit automatic replenishment of the water consumed by the electrolysis process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the means for filling and level detecting taught by Bunn, Jr et al to the apparatus of Imberteche for the purpose of automating the addition of water to the electrolytic cell.
Regarding (2), Kubo teaches (see abstract, fig. 1) a device comprising a buoyancy body (megafloat 30) that supports a solar panel array (32) for generating electric current, and suspending an electrolysis unit (40) for the generation of hydrogen and oxygen gases from the buoyancy body.  Kubo teaches that the combined device permitted economic generation of hydrogen gas through the natural energy of solar light.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the buoyancy body of Kubo which also supported a solar panel array with the system of Imberteche to permit utilization of solar energy for generating the hydrogen and oxygen and to make the system transportable via the buoyancy body.  
Regarding (3), Doty teaches (see abstract, fig. 1, paragraph [0005]) that it was known to react hydrogen gas produced by water electrolysis with waste (such as carbon dioxide) for conversion into liquid hydrocarbon fuels.  Doty teaches (see paragraph [0119]) that it may be necessary to compress the hydrogen gas to a high pressure before utilizing the hydrogen.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Imberteche with the teachings of Doty to have achieved the expected result of utilizing the high pressure hydrogen produced by Imberteche to operate the hydrocarbon fuel system of Doty to avoid having to mechanically compress the hydrogen gas for use in the hydrocarbon fuel system.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo (WO 2006/077999, referencing both the original document as well as the machine translation thereof) in view of Hine et al (US 2007/0173141).
Kubo teaches (see abstract, fig. 1) a floating device for collecting solar energy comprising a plurality of components submerged at a sufficient depth so as to gain traction from the ocean current which was capable of being varied in depth (see paragraph [0027] of machine translation showing that the submerged hydrogen storage 40 could be raised), which would inherently vary the ocean current drag of the components, and a plurality of components floating on the surface (e.g. solar array 32, wind turbine array 31), where at least the wind turbine array has the ability to vary surface wind drag through variation of operation of the wind turbines.  
Kubo teaches a single device, thus failing to teach using a plurality of the devices as a “swarm”.  
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided plural devices of Kubo to increase the total production capacity for hydrogen gas.  Including plural devices would have resulted in the formation of a “swarm” as claimed.  See MPEP 2144.04.VI.B.
Kubo fail to teach the device including means for determining the geographical coordinates of the device and to transmit and receive information from a control center and to adjust the device trajectory based upon the received information.
Hine et al teach (see abstract, fig. 1, paragraphs [0139]-[0154]) a water vehicle capable of determining its geographic position (via GPS), transmitting information about the vehicle’s position (including coordinates, temperature, pressure, weather or other climatic changes) to a base station and receiving instructions from the base station for adjusting steering means to adjust the course of the water vehicle.  The system of Hine et al permitted the water vehicle to be operated remotely without a human presence onboard the water vehicle.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the control system of Hine et al to the device of Kubo for permitting remote operation of the device of Kubo without a human presence onboard the device of Kubo.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo (WO 2006/077999, referencing both the original document as well as the machine translation thereof) in view of Imberteche (FR 2286891, referencing both the original document as well as the machine translation thereof) and Doty (US 2010/0280135).
Kubo teaches (see abstract, fig. 1) collecting solar energy with floating solar cells, transmitting the collected energy as a current through connecting wires to a submerged electrolytic cell suspended below the floating solar cells, conducting electrolysis of sea water to produce hydrogen and oxygen gases.  
Kubo fails to teach placing the electrolytic cell at a substantial depth to permit the electrolysis to form the hydrogen and oxygen gases at high pressure.
Imberteche teaches (see fig. 1, lines 73-83 of machine translation) a device for electrolytic decomposition of sea water into high pressure hydrogen and oxygen gases  by locating the electrolysis cell at depth below the sea water surface.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the electrolysis cell of Kubo and a sufficient depth below the surface of the water to permit compression of the hydrogen and oxygen gases through the hydrostatic pressure of the sea water at the depth.  
Kubo fails to teach feeding waste water into a pressure sealed electrolytic cell. 
Conclusion
Claim 4 is not subject to rejection over the prior art given the lack of enablement of how to prevent exposure of waste particles to the oxygen gas produced in the electrolytic cell.  New grounds of rejection may be possible depending upon future amendments to the claim.  Relevant prior art is made of record to possibly address this claim, including Lee et al (KR 10-2009-0104504), McAlister (US 2010/0213052) and Karthikeyan et al (“Pretreatment of food waste for methane and hydrogen recovery: A review”).  It appears that the breakdown of waste by the hydrogen gas results from thermal decomposition of the waste (hydrogen is heated to 430°C) rather than through chemical reaction with the hydrogen gas.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794